   Case:19-03855-EAG13 Doc#:28 Filed:01/22/20 Entered:01/22/20 13:25:53                                                             Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

LUIS A TORRES CRUZ                                                                           CASE NO. 19-03855-EAG
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 years

2. The liquidation value of the estate is $: 0

3. The general unsecured pool is $: 0



                                PLAN DATE: September 03, 2019                                 PLAN BASE: $18,720.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 1/22/2020
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

   debtor is three months in arrears in the amount of $660.00


  2. [X] INSUFFICIENTLY FUNDED § 1325(b):

    to pay priority debts with ASUME and IRS.


  3. [X] DOMESTIC SUPPORT OBLIGATION:

 • Post-petition payments § 1325(a)(8): debtor needs to provide evidence of post -petition payment of
November 2019 until confirmation hearing.


  4. [X] FAILS SECTION 1325(a)(9):

  • IRS Tax Returns: provide evidence of filing 2017 1040 PR Form.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Elvis Cortes
                                                                                        Elvis Cortes
Atty: ALEXANDRA ROSARIO                                                                 USDC #305214
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CM - SR
